Citation Nr: 1529514	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  05-10 575	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for cardiovascular disease, to include as secondary to a service-connected amputation of the left leg, below the knee, middle third.

2.  Entitlement to a disability rating in excess of 40 percent for degenerative joint disease of the lumbar spine.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to July 1945.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In January 2006, the Veteran and his daughter testified at a video conference hearing before a Veterans Law Judge.

In February 2007, the Board remanded the case for additional development.


FINDINGS OF FACT

1.  On June 18, 2008, the Board issued a decision addressing the issues on appeal.

2.  In July 2008, VA became aware that the Veteran died in March 2008.



CONCLUSIONS OF LAW

1.  Vacatur of the Board's June 18, 2008 decision is warranted.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.904 (2014).

2.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Vacatur

The Board may vacate an appellate decision when an appellant is denied due process of law.  38 C.F.R. § 20.904(a) (2014).  Unfortunately, the Veteran died during the pendency of the appeal and prior to the issuance of the Board's June 18, 2008 decision.  Although the Veteran died in March 2008, VA did not receive notice of the death until July 2008, which was after issuance of the Board decision.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 Vet. App. 42 (1994).  Because of the Veteran's death in March 2008, the Board lacked jurisdiction to adjudicate the issues on appeal in June 2008.  Therefore, the June 18, 2008, decision must be vacated as a matter of law. 

II. Dismissal

Given the above, this appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim.  See 38 C.F.R. § 20.1106 (2014).  Because the Veteran's death was before October 10, 2008, the newer substitution provisions are not applicable.  See 38 U.S.C.A. § 5121A (West 2014).  The Veteran's surviving spouse has already initiated a claim for death benefits, which will be addressed in a different decision.


ORDER

The Board's June 18, 2008 decision in the instant appeal is vacated.

The appeal is dismissed.




		
RYAN T. KESSEL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


